UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.5)* BALLARD POWER SYSTEMS INC (Name of Issuer) Common Shares (Title of Class of Securities) 05858H 10 4 (CUSIP Number) CoreyMacGillivray Ford Motor Company One American Road, Rm. 1034 Dearborn, Michigan48126 Tel: 845-4932 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 31, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities and for any subsequent amendment containing the information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 05858H 10 4 13D Page 2 of 6 1 Name of Reporting Persons Ford Motor Company 2 Check the Appropriate Box if a Member of a Group (a)S (b)£ 3 SEC Use Only 4 Source of Funds (See Instructions) N/A 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or2(e) £ 6 Citizenship or Place of Organization Delaware 7 Sole Voting Power NUMBER OF 0 SHARES 8 Shared Voting Power BENEFICIALLY OWNED 0 BY EACH 9 Sole Dispositive Power REPORTING PERSON 0 WITH 10 Shared Dispositive Power 0 11 Aggregate Amount Beneficially Owned by Each Reporting Person 0 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) £ 13 Percent of Class Represented by Amount in Row (11) 0% 14 Type of Reporting Person (See Instructions) CO CUSIP No. 05858H 10 4 13D Page3 of 6 1 Name of Reporting Person Ford Global Technologies, LLC 2 Check the Appropriate Box if a Member of a Group (a)S (b)£ 3 SEC Use Only 4 Source of Funds (See Instructions) N/A 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or2(e) £ 6 Citizenship or Place of Organization Delaware 7 Sole Voting Power NUMBER OF 0 SHARES 8 Shared Voting Power BENEFICIALLY OWNED 0 BY EACH 9 Sole Dispositive Power REPORTING PERSON 0 WITH 10 Shared Dispositive Power 0 11 Aggregate Amount Beneficially Owned by Each Reporting Person 0 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) £ 13 Percent of Class Represented by Amount in Row (11) 0% 14 Type of Reporting Person (See Instructions) OO CUSIP No. 05858H 10 4 13D Page4 of 6 The Schedule 13D filed by Ford Motor Company and Ford Global Technologies, Inc. on April 20, 1998, as amended by Amendment Number 1 to Schedule 13D filed by Ford Motor Company and Ford Global Technologies, Inc. dated December 10, 2001, as amended by Amendment Number 2 to Schedule 13D filed by Ford Motor Company and Ford Global Technologies, LLC dated January 18, 2005, as amended by Amendment Number 3 to Schedule 13D filed by Ford Motor Company and Ford Global Technologies, LLC dated August 31, 2005, and as amended by Amendment Number 4 to Schedule 13D filed by Ford Motor Company and Ford Global Technologies, LLC dated November 7, 2007, is amended as hereinafter provided. Item 1. Security and Issuer. This Schedule 13D relates to the Ballard Common Shares (the "Ballard Common Shares") of Ballard Power Systems Inc. ("Ballard"), a corporation incorporated under the Canada Business Corporation Act whose principal executive offices are located at 4343 North Fraser Way,
